Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This office action is in response to the amendment filed 12/03/2021.
Applicant has amended the title in order to overcome the objection.  The amendment is accepted and entered, the objection has been withdrawn by the examiner.
The Applicant has amended the Abstract in order to overcome the objection.  The amendment is accepted and entered, the objection has been withdrawn by the examiner.
Claims 6-10 have been allowed in the previous office action.
Claims 1-16 are pending and have been examined.
Allowable Subject Matter
Claims 1-16 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: 
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a length of the first conductor and a length of the second conductor are adjusted so that the length of the first conductor is shorter than or longer than the length of the second conductor, depending on a difference in capacitance value between the first capacitance and the second capacitance”. 
In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first metal pattern disposed inside the dielectric so as to be electrically connected to the ground layer, and a second metal pattern disposed inside the dielectric so as to be electrically connected to the ground layer”. 
In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first metal pattern disposed inside the dielectric so as to be electrically connected to the ground layer, and a second metal pattern disposed inside the dielectric so as to be electrically connected to the ground layer”. 
In re to claims 8 and 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first metal pattern disposed inside the dielectric so as to be electrically connected to the ground layer”. 
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first metal pattern disposed inside the first dielectric so as to be electrically connected to the ground layer, and a second metal pattern disposed on a surface of a side on which the ground layer is not arranged, out of two surfaces of the second dielectric, so as to be electrically connected to the second conductor”. 
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a second capacitance that has a capacitance value different from that of the first capacitance exists between the second connection conductor as well as the second component and the ground layer a length of the first conductor and a length of the second conductor are adjusted so that the length of the first conductor is shorter than or longer than the length of the second conductor, depending on a difference in capacitance value between the first capacitance and the second capacitance”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5, 11 and 12, claims 2-5, 11 and 12 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 14-16, claims 14-16 depend from claim 13, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/YEMANE MEHARI/Primary Examiner, Art Unit 2839